Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is responsive to the amendment filed 3/10/2021. Applicant amended claims 1, 12, 14, cancelled claim 2; claims 1, 3 – 17 are pending in this application.

Response to Arguments
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Applicant correctly notes the typographical error in the heading of 35 USC 102 (a)(1) rejection of claims as being anticipated by US Patent to Hogan (202,653). Claim 2 included in the heading was a typographical error, examiner regrets any inconvenience caused.
Amended claim requires a sealing element between the pilot valve inlet and pilot valve outlet. The ordinary and customary meaning of the term “between” is “in the space separating two object“. The claimed sealing element 16 surrounds the pilot valve body and seals the pilot valve inlet from the pilot valve outlet. The claimed sealing element 16 is located in between – separated by the pilot valve housing - the pilot valve inlet and the pilot valve outlet in the axial direction. 
US Patent to Hogan (202,653) discloses a main valve (d, Fig. 2) and pilot a valve (k, Fig. 2). Hogan discloses a pilot valve inlet (downstream of port h, Fig. 2) and a pilot valve outlet (i, Fig. 2). Hogan further discloses a threaded connection “between” the inlet and the outlet – separated by the pilot valve housing – in the axial direction. Examiner maintains that a person having ordinary skill in the art would readily recognize the need to seal the inlet from the outlet for proper operation of the pilot valve. Examiner further maintains sealing threaded connections by means of seals are well known in the art as shown by US Patent Application Publication to Frindt (2005/0016598) teaches a thread seal (18, Fig. 1) that prevents leakage from the screw thread. Examiner asserts thread sealing to prevent leakage is well known in the art and a person having ordinary skill in the art would readily recognize the need to prevent leakage through the threaded connection to isolate the inlet from the outlet for the proper functioning of the pilot valve. 

Based on the foregoing THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pilot pinch valve as claimed in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 5, the claim depend upon independent claim 1. Independent claim 1 requires a sealing element to be “between the main body (9) and the pilot valve receptacle (12).” This claim limitation requires the pilot valve to be located in the main valve body. Examiner is interpreting the limitation “tube” as per the ordinary and customary meaning as “a hollow elongated cylinder.”
Claim 5 requires “a tube connection” between the main valve and inflow or outflow of the pilot valve. There is insufficient written description support for this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 - 4, 6 – 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent to Hogan (202,653).

 Hogan does not disclose a seal. However, as explained above, having a seal for a threaded connection is well known in the art and a person having ordinary skill in the art would seal the threaded connection for the valve disclosed Hogan meeting the limitations of the claimed subject matter.
Regarding claim 3, Hogan discloses pilot valve outflow (i, Fig. 2) is transverse to the insertion direction.
Regarding claim 4, Hogan discloses a threaded connection for the pilot valve, which meets the limitation “a lockable and releasable connection.”
Regarding claim 6, Hogan discloses the pilot valve inlet is spaced apart from the pilot valve outlet (i, Fig. 2) and the pilot valve outlet is formed on the main body as a duct extending axially at least sectionally (the duct parallel to the pilot valve element k).
Regarding claim 7, the claim requires the pilot valve receptacle to be in the main valve housing. Alternatively, the claim requires the pilot valve receptacle to be half as deep as it is wide and pot shaped. The pilot valve receptacle disclosed by Hogan is in the main valve housing. The pilot valve receptacle disclosed by Hogan is located in the main valve housing.

Regarding claim 9, the pilot valve disclosed by Hogan is manually actuable.
Regarding claim 10, the finger cap “n” disclosed by Hogan meets the limitation push button. 
Regarding claim 11, Hogan discloses a pilot valve plunger (k, Fig. 2).
Regarding claim 13, the pilot valve disclosed by Hogan is reliable by means of the threaded connection.

Allowable Subject Matter
Claims 12, 14 – 17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753